IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT _F. CI~IERRY, JR., et al., *
Plaintiffs *
v. - *
CIV]L NO. .]KB-10-1447
MAYOR & CITY COUNCIL *
OF BALTIMORE et al.,
Defendants "‘
* 17¢ §§ 177 al¢ :?€ 'k * k d'¢ '§r de

MEMORANDUM AND ORDER

This lawsuit, filed in June 2010, involved a challenge to the City of` Baltimore’s revision
of its pension plan for firefighters and police officers (ECF No. 1.) The suit included a
constitutional claim of impairment of contract rights, a constitutional claim of unlawful taking of
property, and various state law claims including breach of contract The Court granted judgment
for Plaintiff`s on the constitutional contract claim, found the “takings” claim moot, and dismissed
various state law claims Without prejudice to` refile in state court. Judgment was entered on
December 28, 2012 (ECF No. l9l), and the case Was closed.

On appeal to the Fourth Circuit, the judgment Was vacated and remanded for further
proceedings The Circuit found no impairment of Plaintiffs’ contract rights, but because the
takings claim had not been ruled upon,' the case Was remanded for this Court to consider it.
(Judg_ment, No. 13-1007, Aug. 6, 2014, ECF No. 212.) However, the Circuit also suggested
deferring action upon the remaining constitutional claim until the state law claims had been
resolved in state court in the event such resolution Would also do away With the need for further

federal proceedings

 

 

Although proceedings occurred in this Court after remand, the case was not reopened
Even so, the Court issued an Order Staying and Administratively Closing Case Pending R`elated
Proceedings on August l, 2016. (Admin. Closing Order, ECF No. 230.) The “related
proceedings” are evidently state court litigation on the state law claims earlier dismissed without
prejudice by this Court. The Order indicated the case was administratively closed “f`or possible
reopening pursuant to further Order of this Court upon the application (by December 31, 2018)
of any party hereto based upon the resolution of the related proceedings or other good cause.”
(Id-)

So that this case may have the finality it deserves, the Court hereby ORDERS nunc pro
tunc that this case is REOPENED as of` the date August 6, 2014, when it was remanded by the
Fourth Circuit to this Court for further proceedings Further, the parties SHALL FILE a joint
status report on or before January 30, 2019, addressing all unresolved issues and reporting on the
status of the state court proceedings

SO ORDERED.
DATED this 4" day of January, 2019.

BY THE COURT:

[Z.,,,.,. %/. SMZ;

lame/s K. Bredar
Chief` Judge

 

